In the first above-entitled proceeding: Order of Appellate Division reversed and that of Special Term reinstated, without costs, upon the dissenting opinion at the Appellate Division.
In the second above-entitled proceeding: Order of Appellate Division reversed and that of Special Term reinstated, without costs, upon the dissenting opinion at the Appellate Division.
In the third above-entitled proceeding: Order affirmed, without costs, and question certified answered in the affirmative. No opinion.
Concur: Chief Judge Desmond and Judges Fuld, Van Voorhis, Bubke, Scileppi, Beegan and Keating.